
	
		II
		112th CONGRESS
		1st Session
		S. 985
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Ms. Mikulski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the definition of a law
		  enforcement officer under subchapter III of chapter 83 and chapter 84 of title
		  5, United States Code, respectively, to ensure the inclusion of certain
		  positions.
	
	
		1.Short titleThis Act may be cited as the
			 Law Enforcement Officers Retirement
			 Equity Act of 2011.
		2.Amendments
			(a)Federal
			 employees’ retirement system
				(1)In
			 generalSection 8401(17) of
			 title 5, United States Code, is amended—
					(A)in subparagraph (C), by striking
			 and at the end; and
					(B)by adding at the end the following:
						
							(E)an employee (not otherwise covered by this
				paragraph)—
								(i)the duties of whose position include the
				investigation or apprehension of individuals suspected or convicted of offenses
				against the criminal laws of the United States; and
								(ii)who is authorized to carry a firearm;
				and
								(F)an employee of the Internal Revenue
				Service, the duties of whose position are primarily the collection of
				delinquent taxes and the securing of delinquent
				returns;
							.
					(2)Conforming
			 amendmentSection 8401(17)(C)
			 of title 5, United States Code, is amended by striking (A) and
			 (B) and inserting (A), (B), (E), and (F).
				(b)Civil service
			 retirement systemSection
			 8331(20) of title 5, United States Code, is amended in the matter before
			 subparagraph (A) by inserting after position. the following:
			 For the purpose of this paragraph, the employees described in the
			 preceding provision of this paragraph (in the matter before
			 including) shall be considered to include an employee (not
			 otherwise covered by this paragraph) who satisfies clauses (i) and (ii) of
			 section 8401(17)(E) and an employee of the Internal Revenue Service the duties
			 of whose position are as described in section 8401(17)(F)..
			(c)Effective
			 dateExcept as provided in
			 section 3, the amendments made by this section shall take effect on the date of
			 enactment of this Act, and shall apply only in the case of any individual first
			 appointed (or seeking to be first appointed) as a law enforcement officer
			 (within the meaning of those amendments) on or after such date.
			3.Treatment of service
			 performed by incumbents
			(a)Law enforcement
			 officer and service described
				(1)Law enforcement
			 officerAny reference to a
			 law enforcement officer described in this subsection refers to an individual
			 who satisfies the requirements under section 8331(20) or 8401(17) of title 5,
			 United States Code (relating to the definition of a law enforcement officer) by
			 virtue of the amendments made by section 2.
				(2)ServiceAny reference to service described in this
			 subsection refers to service performed as a law enforcement officer as
			 described in this subsection.
				(b)Incumbent and
			 prior service defined
				(1)IncumbentFor purposes of this section, the term
			 incumbent means an individual who—
					(A)is first appointed as a law enforcement
			 officer as described in subsection (a) before the date of enactment of this
			 Act; and
					(B)is serving as such a law enforcement
			 officer on such date.
					(2)Prior
			 serviceFor purposes of this
			 section, the term prior service means, with respect to any
			 individual who makes an election under subsection (c)(2), service described in
			 subsection (a) performed by such individual before the date as of which
			 appropriate retirement deductions begin to be made in accordance with such
			 election.
				(c)Treatment of
			 service performed by incumbents
				(1)In
			 generalExcept as provided in
			 paragraph (2), service described in subsection (a) which is performed by an
			 incumbent on or after the date of enactment of this Act shall be treated for
			 all purposes as service performed as a law enforcement officer (within the
			 meaning of section 8331(20) or 8401(17) of title 5, United States Code, as
			 appropriate), irrespective of how such service is treated under paragraph
			 (2).
				(2)RetirementService described in subsection (a) which
			 is performed by an incumbent before, on, or after the date of enactment of this
			 Act shall, for purposes of subchapter III of chapter 83 and chapter 84 of title
			 5, United States Code, be treated as service performed as a law enforcement
			 officer (within the meaning of such section 8331(20) or 8401(17), as
			 appropriate) if an appropriate written election is submitted to the Office of
			 Personnel Management not later than the earlier of 5 years after the date of
			 enactment of this Act and the day before the date on which the incumbent
			 separates from Government service, whichever is earlier.
				(d)Individual
			 contributions for prior service
				(1)In
			 generalAn individual who
			 makes an election under subsection (c)(2) may, with respect to prior service
			 performed by such individual, contribute to the Civil Service Retirement and
			 Disability Fund the difference between the individual contributions that were
			 actually made for such service and the individual contributions that should
			 have been made for such service if the amendments made by section 2 had then
			 been in effect.
				(2)Effect of not
			 contributingIf no part of or
			 less than the full amount required under paragraph (1) is paid, all prior
			 service of the incumbent shall remain fully creditable as law enforcement
			 officer service, but the resulting annuity shall be reduced in a manner similar
			 to that described in section 8334(d)(2) of title 5, United States Code, to the
			 extent necessary to make up the amount unpaid.
				(e)Government
			 contributions for prior service
				(1)In
			 generalIf an incumbent makes
			 an election under subsection (c)(2), the agency in or under which that
			 individual was serving at the time of any prior service shall remit to the
			 Office of Personnel Management, for deposit in the Treasury of the United
			 States to the credit of the Civil Service Retirement and Disability Fund, the
			 amount required under paragraph (2) with respect to such service.
				(2)Amount
			 requiredThe amount an agency
			 is required to remit is, with respect to any prior service, the total amount of
			 additional Government contributions to the Civil Service Retirement and
			 Disability Fund (above those actually paid) that would have been required if
			 the amendments made by section 2 had then been in effect.
				(3)Contributions
			 to be made ratablyGovernment
			 contributions under this subsection on behalf of an incumbent shall be made by
			 the agency ratably (on at least an annual basis) over the 10-year period
			 beginning on the date referred to in subsection (b)(2).
				(f)Exemption from
			 mandatory separationNothing
			 in section 8335(b) or 8425(b) of title 5, United States Code, shall cause the
			 involuntary separation of a law enforcement officer as described in subsection
			 (a) before the end of the 3-year period beginning on the date of enactment of
			 this Act.
			(g)RegulationsThe Office of Personnel Management shall
			 prescribe regulations to carry out this Act, including—
				(1)provisions in accordance with which
			 interest on any amount under subsection (d) or (e) shall be computed, based on
			 section 8334(e) of title 5, United States Code; and
				(2)provisions for the application of this
			 section in the case of—
					(A)any individual who—
						(i)satisfies subsection (b)(1)(A) and does not
			 satisfy subsection (b)(1)(B); and
						(ii)serves as a law enforcement officer as
			 described in subsection (a) after the date of enactment of this Act; and
						(B)any individual entitled to a survivor
			 annuity (based on the service of an incumbent, or of an individual under
			 subparagraph (A), who dies before making an election under subsection (c)(2)),
			 to the extent of any rights that would then be available to the decedent (if
			 still living).
					(h)Rule of
			 constructionNothing in this
			 section shall be considered to apply in the case of a reemployed
			 annuitant.
			
